DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to correspondence dated July 26, 2021.
Claims 1, 9, and 17 are amended.  Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation and a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
 
Claims 1-8 are a method, which is a process.
Claims 9-16 are a non-transitory computer readable medium, which is an article of manufacture. 
Claims 17-20 are a system, which is a machine.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 9, and 17, which are similar in scope, is defined as:
A method of fulfilling a connection request, the method including acts of: 
determining, a respective present availability of each of a plurality of professionals associated with [a] website, the present availability including an availability of the respective professional at a time that the determination is made;

connecting the professional with the user.
The abstract idea steps recited in claims 1, 9 and 17 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, 

These steps could be performed mentally, because a respective availability of each of a plurality of professionals can be observed, a mental step, by looking at paper or recalling when professionals are available.  Then, a connection request, which under a broadest reasonable interpretation is a request to make a human connection, can be received mentally by hearing it.  This can be done presently at the time the determination is made, because one can hear (or see) a request and respond to it in real time.  Then, a respective ranking to each professional of the plurality of professionals can be performed mentally by a judgment.  Finally, a match can be made by making a determination on the ranking, essentially by choosing the top ranked professional (a judgment) mentally.  Then, a professional and a user can be mentally introduced through pen and paper.
	Likewise, these steps are a certain method of organizing human activity because they are steps that represent managing personal behavior or relationships or interactions between people."  See MPEP 2106.04(a).  For example, social activities, teaching, and following rules or instructions.  Here, the steps of determining availability of professionals, receiving a connection request to connect with a professional, ranking professionals, and making a match by making a determination of the ranking, are steps that manage relationships or interactions between people.  The inventive concept of Applicant's invention is making connections between professionals and clients, and 
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 9, and 17, above, mentally, which makes it a mental process, but also could perform the steps as a certain method of organizing human activity, because it is a way of managing personal behavior or relationships or interactions between people.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
The additional elements of claim 1 are:
detecting, by a website server hosting a website, a user accessing the website through a first network connection;
through a respective second network connection,
through the first network connection,
The additional elements of claim 9 are:
  A non-transitory computer-readable medium storing sequences of computer-executable instructions for fulfilling a connection request, the sequences of computer-executable instructions including instructions that instruct at least one processor to:
detect a user accessing a website through a first network connection;
The additional elements of claim 17 are:
A system comprising:
a server including at least one processor, the at least one processor being configured to: detect a user accessing a website through a first network connection.
These elements are merely instructions to apply the abstract idea to a computer because the limitations of detecting a user accessing a website through a network Ultramercial.  Like Ultramercial, these steps use common Internet technologies to perform an abstract idea; here, the abstract idea of connecting professionals to users.  Detecting a user on a website could be done by a user signing in or by a user's cookies, both common Internet technologies.  Then performing steps through a network could be performing steps through the internet, and having different network connections is necessary if two different users are accessing the internet using their respective devices.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  


Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination of additional elements amounts to no more than applying the abstract idea to the Internet.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 2, 3, 4, 10, 11, 12, 18, 19, and 20 the abstract idea of the independent claims is further limited with limitations that service requests are provided to a professional and an acceptance is received, which are mental process steps because they can be done on pen and paper or can be mentally observed (a request and an acceptance can both be mentally observed).  That this happens within a first and second geographical area can further be done mentally through judgment, that, like the ranking which was previously described as a way to choose one professional, geographical areas can further be used to choose professionals.  Additionally, when ranking is used not to choose just one professional, but another professional if the first professional is not available, this is also a mental process, merely extending the idea of making a list to choose one person, to choose a different person.  Mentally, this is a basic task of choosing someone different, a judgment as described in MPEP 2106.05(a).  Therefore, as the abstract idea is merely further described, claims 2, 3, 4, 
	Per claims 5, 6, 7, 8, 13, and 14, the abstract idea is further defined with limitations that a level of importance is correlated to services offered on a website (a mental process – a judgement because this is a decision to assign a value to something); as well as limitation to feedback and providing information, which can be done mentally, either verbally or with pen and paper.  Therefore, the abstract idea of the independent and dependent claims is merely further defined and there are not additional elements recited that are significantly more or a practical application of an abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 2, 6-10, and 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US Pat No. 10,963,848 A1 ("Anderson") in view of Singh et al., US PGPUB 2016/0381227 A1 ("Singh").  
Per claims 1, 9, and 17, which are similar in scope, Anderson teaches
Per claim 1, specifically, a method in col 5 ln 17-20 where a method is taught.  
Per claim 9, specifically, a non-transitory computer-readable medium storing sequences of computer-executable instructions for fulfilling a connection request, the sequences of computer-executable instructions including instructions that instruct at least one processor to in col 29 ln 9-36 where a computer, which teaches non-transitory CRM (ROM- hard disk, found on computers) as well as data applications written in a programming language.  
Per claim 17, specifically, a system comprising: a server including at least one processor, the at least one processor being configured to in col 29 ln 37-42 where a server is taught which runs the applications ("data application server").  
	Then, per claims 1, 9, and 17, Anderson teaches detecting, by a website server hosting a website, a user accessing the website through a first network connection in col 8 ln 65 – col 9 ln 4 where a consumer enters a service request, which is detected because the consumer is typing over the internet into a website.  The detection is inherent because the user's typing causes the system to determine what kind of request the user is making.  Therefore the user's actions must be detected.  That the interface is a webpage is taught in col 26 ln 9-13.  

See col 26 ln 9-13 "As described above, embodiments of the user interface 200 may be implemented in the form of a web page. In further embodiments, user interface 200 and the associated system may be embedded in one or more third-party web sites."
Anderson then teaches determining, through a respective second network connection, a respective [] availability of each of a plurality of professionals associated with the website [] in col 9 ln 43-61 where professionals are identified using constraints including availability as taught in col 10 ln 14-21.  
	See col 9 ln 43-61: "In an embodiment of step 135, an initial determination of an occupation type for the service request is used to identify an initial subset of potentially qualified service providers from the set of service providers associated with the system. Once an occupation type or a subset of potentially qualified service providers is identified, an embodiment of step 135 selects a subset of the potentially qualified service providers for soliciting bids to the consumer's service request. An embodiment of step 135 uses a two-step filtering and optimization approach to determine which service providers will receive the opportunity to submit bids on a service request. First, step 135 filters qualified service providers according to hard constraints, which are discussed in detail below."

	Anderson then teaches receiving, through the first network connection, a connection request from the user in col 15 ln 45-49 where a selection teaches a connection request.  See col 15 ln 45-49: "Once step 135 has matched the service request to one or more service providers (and optionally received a selection of one or more preferred service providers)."
	Anderson then teaches assigning a respective ranking to each professional of the plurality of professionals in col 19 ln 13-38 where service providers, who have put in bids, are ranked in different orders.  See col 19 ln 13-38 "Upon receiving one or more bids from service providers for a service request, step 155 presents the received bids to the user. Embodiments of the invention include user interfaces for presenting bid received to help consumers more effectively sort through and understand the differences between the service providers who have bid on their service. In an embodiment, a default ordering of bids in the user interface presented by step 155 may include: Order by Bid Price—Order service providers based on bid price, ranked from lowest to highest Order by Consumer Rating—Order service providers based on consumer ratings from past services, ranked from highest to lowest Order by Ranking Score—Order service providers based on a ranking score that is a linear or non-linear combination of a quality score which in one implementation could simply be the service request match score and an index based on the service provider's bid price relative to competing service providers, ranked from highest to lowest. Order by Personalized Ranking—Order service providers based on consumer service history and/or preferences that the consumer explicitly selected in the service request (e.g. price sensitive, quality oriented, looking for bonded/insured, etc.)."
	Anderson then teaches matching, based on the respective ranking, the user with a professional of the plurality of professionals in col 14 ln 21-50, where a service match score is calculated to determine that "the" service provider (a professional) is the most probable to have the winning bid.  This teaches therefore under a broadest reasonable interpretation matching the user with a professional.  See col 14 ln 21-50: "In one implementation of determining soft constraint weights, service providers are ranked by normalizing each soft constraint attribute to a range of [0,1], associating each attribute with a weight, and then computing a score based on the weighted sum of all these attributes. which is the dot or inner product of the weight vector and the constraints vector, divided by the number of soft constraints. The service match score is used to determine the ranking of the service provider in the candidate pool and it represents an estimation of the probability that the service provider will have the winning bid for the service request."
Anderson then teaches and connecting the professional with the user in col 21 ln 35-50 where communication is facilitated between the consumer and the service provider who wins the bid.  See col 21 ln 35-50: An embodiment of step 160 notifies service providers when their bids are selected by consumers. In embodiments of step 
See also col 15 ln 45-63 where a service provider (from the list of matches) is able to ask questions to clarify the nature of the service request.  Col 15 ln 45-63: " Once step 135 has matched the service request to one or more service providers (and optionally received a selection of one or more preferred service providers), step 140 solicits bids from one or more of the service providers matched or selected in step 135. In an embodiment, step 140 may automatically notify the selected potential service provider about the service request, provide them with the opportunity to ask questions to clarify the nature of the service request, and/or submit a bid to perform the requested service. Embodiments of step 140 use notifications including information such as a description of the service requested, time and date the service should be performed, images of the job site or work required as provided by the consumer, willingness to pay as provided by the consumer, and other information. Embodiments of step 150 may send notifications of a service match to potential service providers via a variety of 
Anderson does not teach determine a respective present availability; the present availability including an availability of the respective professional at a time the determination is made.
Singh teaches system/method for allowing a customer to request a service and to very quickly be put in touch with a local service provider who can perform the requested service.  See abstract.
Singh teaches determine a respective present availability; the present availability including an availability of the respective professional at a time the determination is made in Fig 6 Item 620 where a customer describes a need and clicks the NOW button.  Then, the determination of present availability at the time of the determination is taught in par 039 where the service provider is contacted immediately and the service provider may answer the call or request.  This teaches under a broadest reasonable interpretation determining an availability at the time the determination is made because, between Fig 6 Item 620 and Par 039, the contractor is accepting a service call "now," so, in other words, it is determined the service provider is presently available.  See par 039: " Having identified one or more local service providers capable of performing the service to fix the air conditioning, methods and systems of the present disclosure may then contact the one or more local service providers, in some cases immediately, as illustrated in graphic 230. In response, each of the contacted local service providers may have the option of answering the call or request, thereby allowing said local service provider to determine if he or she wishes to contact the customer to find out more information. Assuming the local service provider chooses to want to help the customer with his particular air conditioning problem, at graphic 240, methods and systems of the present disclosure may then directly connect the customer with the vendor, so that they can talk out further details, including rates, times, and any other conditions."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the service provider finding teaching of Anderson with the presently available determination teaching of Singh because Singh teaches in par 003 that 
typically when a customer directly calls a vendor, they are met with unanswered calls, inconvenient booking times and vendors that are unable to service their location or help them with the customer's specific job requirements. In other words, while more information may certainly be available due to advances in technology, a customer may still be left to perform certain fundamental actions that current advances in technology have not improved. It may be desirable therefore to develop methods and systems that can further improve a customer's ability to identify local businesses and vendors for their particular job requirements.

Singh therefore teaches that mere advances in technology do not assist people in finding contractors more quickly.  Singh's teachings address this with methods and systems that improve a customer's ability to identify local businesses.  See par 003.  One ordinarily skilled in the art would be motivated by this teaching because in combining with Anderson they would want to improve the ability to identify local business and to overcome the problems still present in booking service providers.  For these reasons, one would be motivated to modify Anderson with Singh.  
	Per claims 2, 10, and 18, which are similar in scope, Anderson and Singh teach the limitations of claims 1, 9, and 17, above.  Anderson further teaches providing a service request to each professional of the plurality of professionals in col 16 ln 63 – col 17 ln 3 where service providers receive notification of a service match ( an opportunity to bid).  See col 16 ln 63 – col 17 ln 3: "Step 145 facilitates communications between service providers and consumers. In an embodiment, step 145 allows service providers and consumers to communicate with each other via a variety of mechanisms, including email, SMS, phone call, and messages on a web site. For example, as discussed above, service providers who receive notification of a service match are provided with a given amount of time to respond to the request before it expires"
	Anderson then teaches and receiving, from the professional, an acceptance of the service request in col 17 ln 30-49 where the service provider's bid is a binding agreement to perform the service at a specified price.  See col 17 ln 30-49: "Step 155 receives bids from service providers for service request. As discussed above, the other way that a service provider can respond to a service request is by submitting a bid to perform the service. After reviewing the service description, date, time and place the service is to be performed, photos of the service site or other relevant information, the service provider may enter an amount of money for which they would be willing to perform the service. The service provider's bid may be received in step 150 via a number of ways such as the service provider submitting the bid via a web site, an email, an SMS message, speaking into a telephone-based voice recognition system, contacting a call center, or other means. The bid could represent the price at which the service provider will perform a service in its entirety, an hourly rate, a fixed fee in addition to an hourly rate, or some other variation of the preceding. The bid may also specify whether it includes or excludes parts and materials, if relevant. The act of entering a bid may or may not represent a binding agreement to perform the service at the specified price."
	Per claims 6 and 14, Anderson and Singh teach the limitations of claims 1 and 9, above.  Anderson further teaches providing feedback indicative of a plurality of connection requests, including the connection request, to a host of the website in col 8 ln 42-63 where a similarity function is performed on the service requests, which is feedback indicative of a plurality of connection requests (service requests teach connection requests).  This teaches feedback because it is information about the service requests.  See col 8 ln 42-63: "A first implementation of this embodiment of step 130 extracts occupation types from similar services. For a new service request received from a consumer, an embodiment of method 100 uses a similarity function to identify previously requested service requests that share common attributes with the received service request. For example, an embodiment of method 100 determines which services were most “similar” to the new service request and analyzes the occupation type of the service providers who bid on and won the similar services. In a further embodiment of step 130, a large number of similar service requests are clustered and only those occupation types that appear most frequently are selected. In this way, an embodiment of method 100 can determine the most likely occupation needed for a received service request by examining the most likely occupation(s) needed for similar service requests. If several occupation types appear in great frequency in similar previously received service requests, then an embodiment will ask the consumer which occupation they believe is the best fit for their particular service, or alternatively select qualified service providers from multiple occupation types."
providing the feedback includes providing information indicative of a total number of connection requests of the plurality of connection requests in col 8 ln 42-63 where "large number of connection requests" are taken, which is information indicative of a total number of connection requests because it is a large number of the requests, and is used to detect a pattern across all connection requests.  See col 8 ln 42-63: "A first implementation of this embodiment of step 130 extracts occupation types from similar services. For a new service request received from a consumer, an embodiment of method 100 uses a similarity function to identify previously requested service requests that share common attributes with the received service request. For example, an embodiment of method 100 determines which services were most “similar” to the new service request and analyzes the occupation type of the service providers who bid on and won the similar services. In a further embodiment of step 130, a large number of similar service requests are clustered and only those occupation types that appear most frequently are selected. In this way, an embodiment of method 100 can determine the most likely occupation needed for a received service request by examining the most likely occupation(s) needed for similar service requests. If several occupation types appear in great frequency in similar previously received service requests, then an embodiment will ask the consumer which occupation they believe is the best fit for their particular service, or alternatively select qualified service providers from multiple occupation types."  

	Anderson then teaches information indicative of a total number of connections of a plurality of connections resulting from the plurality of connection requests in col 11 ln 5-12, where connections resulting from … connection requests is taught because prior service request bids, which teach connections, are analyzed from the total prior service requests.  See col 11 ln 5-12: "Performance on Prior Service Requests: Win/Loss ratio on prior service requests similar to current service request. To determine if a prior service is similar to the current service request, an embodiment uses Natural Language Processing (NLP) to extract nouns or verbs in the current service request and compare them to nouns or verbs in service descriptions for prior services that were bid on by the service provider."
	Per claims 8 and 16, Anderson and Singh teach the limitations of claim 7 and 15, above.  Anderson further teaches providing the feedback further includes providing information indicative of a respective professional of the plurality of professionals corresponding to a respective connection of the plurality of connections in col 11 ln 5-12, because the bids of the service provider, which is information indicative of a respective professional (as it refers to one provider), is .
	Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US Pat No. 10,963,848 A1 ("Anderson"), in view of Singh et al., US PGPUB 2016/0381227 A1 ("Singh"), further in view of Brinig et al., US PGPUB 2018/0159921 A1 ("Brinig").  
	Per claims 3, 11, and 19, which are similar in scope, Anderson and Singh teach the limitations of claims 1, 9, and 17, above.  Anderson further teaches the ranking is based on a location of the user in col 9 ln 62 – col 10 ln 2 and col 10 ln 32 – 35, where soft constraints include geographic location, which are then used to rank the providers.  See col 9 ln 62 – col 10 ln 2:  "In an embodiment, after identifying service provider candidates that meet all of the hard constraints, an embodiment of step 135 will rank order the list based on at least the soft constraints. Only the X highest ranking service providers will receive notifications about the service request, where X is predetermined rank threshold value. The service providers who are not within the first X spots on the ranking will not receive notification of that service."  See col 10 ln 32 – 35: "Geographic Location: A match with the work radius/area in which the service provider works and the service location specified in the service request."
wherein matching the user with the professional includes: providing a first service request to each professional of the plurality of professionals within a first geographical area; and providing, responsive to not receiving an acceptance of the first service request within a first period of time, a second service request to each professional of the plurality of professionals within a second geographical area.  
	Brinig teaches a system to receive requests to match users with available providers.  See abstract.  
	Brinig teaches wherein matching the user with the professional includes: providing a first service request to each professional of the plurality of professionals within a first geographical area in par 032 where a first geographical area is taught by the geo-fence that surrounds the start location.  See par 032: "In certain implementations, the service provider selection engine 145 (and/or the candidate identification 146) can determine a plurality of candidate service providers in response to a request 171. This determination can be based on the start location 171-1. For example, the candidate identification 146 can determine a geo-fence surrounding the start location 171-1 (or a geo-fence defined by a radius away from the start location) and identify a plurality of service providers 184 within the geo-fence based on service provider locations 187 received from the service provider devices 180."
	Then, Brinig teaches and providing, responsive to not receiving an acceptance of the first service request within a first period of time, a second service request to each professional of the plurality of professionals within a second geographical area. In par 050 where invitations are transmitted to identified 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the searching for providers by geographic location, ranking, and matching them teaching of Anderson and Singh with the searching for providers in a first geographic location and then if not getting an acceptance, searching for providers in a second geographic location teaching of Brinig because Brinig's teaching (above) solves the problem of "undesirable delays and uncertainty" when transmitting "another invitation message" to another service provider.  See par 001.  Brinig's teachings prevent the problem of previous teachings of inviting service providers, whom if they do not accept, then cause a delay when other providers are contacted.  One would further be motivated to modify Anderson with Brinig because Anderson's teachings do not increase the geographic area, and therefore potentially do not rank providers who are in a larger area, leaving out potential providers if a service provider cannot be found initially.  Because Brinig's teachings would bring more .
Claims 4, 5, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US Pat No. 10,963,848 A1 ("Anderson"), in view of Singh et al., US PGPUB 2016/0381227 A1 ("Singh"), further in view of Donahoe et al., US PGPUB 2016/0373398 A1 ("Donahoe").
	Per claims 4, 12, and 20, Anderson and Singh teach the limitations of claims 1, 9, and 17, above.  Anderson further teaches the ranking is based on an importance of the professional where constraints (see teachings of independent claims – constraints determine rankings) include, under col 10 ln 11 – col 11 ln 5, the following, which all teach Applicant's importance because they signify the provider's professional standing or the reputation gained by the provider:  "Membership in Association or Community: A match with a membership in an association or community specified in service request."  "Rating: Average consumer rating service provider has received from consumers who used their services previously on the System Service Request Match Score: Similarity between service provider's skill profile and service request, calculated by using Natural Language Processing (NLP) to extract keywords/key phrases from service requests, and comparing them to keywords/key phrases in service provider's skill profile and/or with service requests the service provider has won previously."
	Anderson does not teach providing a first service request to one or more professionals of the plurality of professionals having a highest level of importance; and providing, responsive to not receiving an acceptance of the first service request within a first period of time, a second service request to one or more professionals of the plurality of professionals having a next-highest level of importance.  
	 Donahoe teaches a method for facilitating the locating and hiring of service providers.  See abstract.
	Donahoe teaches providing a first service request to one or more professionals of the plurality of professionals having a highest level of importance in pars 0101 and 0106 where a first subset is provided a service request, the first subset may be determined by "one or more criteria," and the criteria in par 0106 includes " responsive entities, recommended entities," which teach a level of importance because it is based on their reputation or level of work in the field. See par 0101:"After social networking server computer 100 sends the service request to the subset of the second one or more computing devices, social networking server computer 100 may wait for a pre-established event to occur before sending the service request to a second subset of the second one or more computing devices."  See par 0106: "Selection/interface generation logic 112 may use one or more criteria to determine the first subset of computing devices. The one or more criteria may be any combination of entities preferred by the user of the requester device, entities that meet one or more preferences of the requester device, responsive entities, recommended entities, geographically convenient entities, entities that have received special dispensation, and entities that do not have other known obligations." 
	Donahoe then teaches providing, responsive to not receiving an acceptance of the first service request within a first period of time, in par 0102, where a set 
	Donahoe then teaches a second service request to one or more professionals of the plurality of professionals having a next-highest level of importance in par 0116 where the subsets are separate based on having more or less service requests, which teach, among Donahoe's other teachings as shown above, a highest and next highest level of importance because a service provider who is more available, working more, is more important than one who is not as available.  See par 0116: "Selection/interface generation logic may identify Rosa as having requested more service requests and include Rosa in the first subset while Emily may be included in the second subset. In an embodiment, social networking server computer 100 may provide controls for indicating a type of service request for the service providers to request."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the service provider ranking, matching, and communicating teaching of Anderson and Singh with the sending a first request to service providers of the highest level of importance then sending a second request teaching of Donahoe because Donahoe teaches the following improvement: 
Therefore, there is a need for a system or method for facilitating the locating and hiring of trustworthy service providers. Specifically, there is a need for a computer-implemented method that increases the efficiency with which a user can find service providers that are available to accept a service request at a specific time without putting a burden on the service providers that the service providers are unable or unwilling to handle.

Par 009.
Though Anderson also teaches a system for hiring service providers efficiently, one would be motivated to combine Donahoe with Anderson and Singh to increase the efficiency of finding trustworthy service providers because Donahoe's teachings prevent putting a burden on the service providers that they are unable or unwilling to handle.  Specifically, where Donahoe teaches that the service provider who is more available (more important) than the other service provider, is in the first group/subset of highest importance, Donahoe's teachings more efficiently find service providers who are more likely to take on the work than those who are less likely to take on the work.  For these reasons, one would be motivated to combine Donahoe with Anderson and Singh.
	Per claims 5 and 13, which are similar in scope, Anderson, Singh and Donahoe teach the limitations of claims 4 and 12, above.  Anderson does not teach a level of importance is correlated to a service offered by the website.  
	Donahoe teaches a level of importance is correlated to a service offered by the website in par 0116 where Rosa is identified as requesting more service requests, and in par 049 where the actions described in Donahoe are performed in an API of a web browser, which teaches a service offered by a website.  See par 0116: "Selection/interface generation logic may identify Rosa as having requested more service requests and include Rosa in the first subset while Emily may be included in the second subset. In an embodiment, social networking server computer 100 may provide controls for indicating a type of service request for the service providers to request.  See par 049: "Requester device 130 and entity device 140 may be programmed or 
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Response to arguments
35 USC 101
	Applicant's arguments have been carefully considered but are unpersuasive, as Examiner explains below.  Applicant explains on pages 7 and 8 that a second and first network connection are an improvement in computer technology.  However, what Applicant cites as support is not an improvement in computer technology.  This is because the only improvements illustrated on page 8 are improvements to the abstract idea of connecting service professionals.  This is evident where Applicant describes the "solutions" to "Internet-based service professional connection fulfillment."  Applicant has a mere applied element, the Internet, which is the "base" that the service professional connection elements are applied.  Later, by citing that "website traffic may be increased and visitor retention increased," these are business benefits that merely use technology and don't improve technology.  For there to be a technological improvement, one ordinarily skilled in the art would have to recognize it as such.  See MPEP 2106.05(a).  From Applicant's citations, it is apparent that the only improvements are to the abstract idea, which is not "technology."  On page 9, Applicant recites a Fed Circuit decision concerned with improvements to the memory system in a cardiac monitoring device. This is not persuasive because Applicant has not clarified how "increasing user 
	The relevant section of the most recent MPEP edition is as follows:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.

MPEP 2106.05(a).  If Applicant wishes to continue down this route, Applicant must explain how one of ordinary skill in the art would recognize "increasing web traffic" as an improvement, and must then show the technical explanation as to how that improvement (examiner asserts this is not an improvement) is performed, by using the specification.  
	Applicant's arguments to an improvement in computer technology are therefore unpersuasive and the 101 rejection is maintained.

	Applicant's arguments are to the newly amended claims.  After the amendment, the 102 is replaced by a 103 rejection.  The amendments required further search and consideration and therefore the arguments are moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W. CRANDALL/Examiner, Art Unit 3689